Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 7/12/2021.
An interview held on 7/19/2021 resulted in amendments to claims 1, 9 and 10 and cancellation of claim 11. 

Priority
This application is a national stage of International Application No. PCT/EP2015/080174 filed on 12/17/2015.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 14199719, filed on 12/22/2014.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

attorney Tim Meagher on 7/21/2021.

The application has been amended as follows: 

1. (Currently Amended) A method for assisting in handling of connection setup requests in
a telecommunications network, the method comprising:
	intercepting, by a node, a connection setup request from a user equipment (UE) to
a control node of a radio access network (RAN) part of the telecommunications network;
	identifying, by the node, from the connection setup request, a service for which
the connection setup is requested;
	determining, by the node, that the identified service is not an emergency service;
	determining, by the node, whether the connection setup request is to be fulfilled
based at least on information comprising available resources in a network access point
(NAP) serving the UE that are not reserved for premium services, a determination being a
positive determination if, at the NAP serving the UE, there is sufficient unused resource
capacity that is not reserved for the connection setup requests for the one or more
premium services; and
	passing, by the node, the connection setup request for further processing within
the telecommunications network only upon positive determination.

9. (Currently Amended) A computer program product, stored on a computer-readable non-transitory
storage medium, comprising software code portions configured for, when
a method comprising:
	intercepting, by a node, a connection setup request from a user equipment (UE) to
a control node of a radio access network (RAN) part of the telecommunications network;
	identifying, by the node, from the connection setup request, a service for which
the connection setup is requested;
	determining, by the node, that the identified service is not an emergency service;
	determining, by the node, whether the connection setup request is to be fulfilled
based at least on information comprising available resources in a network access point
(NAP) serving the UE that are not reserved for premium services, a determination being a
positive determination if, at the NAP serving the UE, there is sufficient unused resource
capacity that is not reserved for the connection setup requests for the one or more
premium services; and   
	passing, by the node, the connection setup request for further processing within
the telecommunications network only upon positive determination.

10. (Currently Amended) A data structure stored in a non-transitory computer-readable storage medium of a node, the data structure comprising at least:
	an indication of a resource capacity of a network access point (NAP) reserved for
connection setup requests for one or more premium services;
	an indication of an amount of resources currently used by the NAP for the one or
more premium services; and
	an indication of an amount of resources currently used by the NAP for services
that do not belong to the one or more premium services;
	the data structure, used by the node, to determine whether the connection setup requests are to be fulfilled based at least on information comprising available resources in the NAP serving the UE that are not reserved for premium services, a determination being a positive determination if, at the NAP serving the UE, there is sufficient unused resource capacity that is not reserved for the connection setup requests for the one or more premium services; and 
	passing, by the node, the connection setup request for further processing within
the telecommunications network only upon positive determination.


11. (Canceled) 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The Instant Invention is directed towards supporting premium services in a wireless telecommunication network by blocking non-premium traffic and giving preference to premium traffic depending on available capacity. The cited prior art discloses access class barring which is used to give priority to a particular class of traffic, however, the instant claims distinguishes. 
  
Allowable Subject Matter
Claims 1-10, and 12-15 renumbered as claims 1-14 are allowed. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/B.M./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415